1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MICHAEL A. FRIMMEL,                                  Case No. 3:18-cv-00144-RCJ-WGC
4                                            Plaintiff                    ORDER
5           v.
6     ROMEO ARANAS, et al.,
7                                       Defendants
8
9    I.    DISCUSSION

10         Plaintiff seeks a 90-day extension of time to file his second amended complaint on

11   or before May 19, 2020. (ECF No. 34 at 1). Plaintiff is at a Nevada Division of Forestry

12   camp and does not have access to law clerks or a law library. (Id. at 2). The Court grants

13   the motion for extension of time. Plaintiff shall file his second amended complaint on or

14   before Tuesday, May 19, 2020. If Plaintiff fails to file a timely second amended complaint,

15   curing the deficiencies outlined in the screening order, this action will be dismissed with

16   prejudice. (See ECF No. 33 at 10).

17   II.   CONCLUSION

18         For the foregoing reasons, it is ordered that the motion for extension of time (ECF

19   No. 34) is granted.

20         It is further ordered that Plaintiff shall file his second amended complaint on or

21   before Tuesday, May 19, 2020.

22         It is further ordered that, if Plaintiff fails to file a timely second amended complaint,

23   curing the deficiencies outlined in the screening order, this action will be dismissed with

24   prejudice.

25         DATED: March 30, 2020.

26
                                                UNITED STATES MAGISTRATE JUDGE
27
28
